Hanna, J.
Wilkinson, guardian of minor heirs of Feme, applied, to sell real estate of his wards. In that application Kendrick became surety. He now alleges that said guardian had no living surety in his original bond as such; a fact of which said appellant was then ignorant; and that said Wilkinson has become totally insolvent, and therefore prays to be released, &e.
A demurrer was sustained to said petition.
The question presented appears to be whether the statute, •sec. 26, p. 328, 2 R. S., applies to these additional bonds, given upon the sale of real estate; and if so, whether enough is shown to entitle said surety to the remedy therein provided; for surely the statute is a remedial one for sureties, and as such should be liberally construed. There is no averment showing the amount of the bond, nor the amount of assets, nor whether the surety in the original bond was amply sufficient or otherwise. We are of opinion, that the section named was intended to include bonds for the sale of lands by guardians, as well as original bonds by them, executed to secure the faithful' discharge of their general duties. Both classes of bonds are provided for in the preceding parts of said statute, and the remedy appears to be equally applicable and appropriate to each.
As to the sufficiency of the statements. It is perhaps the *207right of a surety, without showing any reason, to ask a discharge ; and the duty of the Court, upon such application, to direct the guardian to execute another bond, and the surety would continue bound until he should do so. If he can not comply with the order,the Court would then consider the further question, whether he should be continued in the trust, or upon such reasons as might then be shown by said surety, be removed. Eor the first purpose the complaint was sufficient.
David McDonald, for the appellant.
Per Curiam.
The judgment is reversed, with costs. ' Cause remanded.